Exhibit 10.53
     ( FIRST REPUBLIC BANK LOGO) [y03445y0344502.gif]
     
 
FORM OF SECURITY AGREEMENT
LLC Distributions
     This SECURITY AGREEMENT (LLC Distributions) (the “Agreement”), dated as of
          , is executed by and between GREENHILL & CO., INC., a Delaware
corporation (“Borrower”), and FIRST REPUBLIC BANK, a Division of Bank of
America, N.A. (“Lender”).
     Lender has entered into a Loan Agreement dated as of January 31, 2006, with
Borrower pursuant to which Lender provided a loan to, or for the benefit of,
Borrower. Such Loan Agreement is being extended and amended concurrently
herewith pursuant to the terms of that certain Seventh Modification Agreement
dated as of the date hereof (“Seventh Modification Agreement”). This Agreement
is being provided in connection with the Loan Agreement and the Seventh
Modification Agreement to secure Borrower’s obligations thereunder.
     THEREFORE, for valuable consideration, the receipt and adequacy of which
are acknowledged, Borrower and Lender agree as follows:
ARTICLE I
DEFINITIONS
     For purposes of this Agreement, capitalized terms not otherwise defined in
this Agreement shall have the meanings provided below or in the Commercial Code
or in the Loan Agreement.
     1.1 Agreement — means this Security Agreement, any concurrent or subsequent
rider to this Security Agreement and any extensions, supplements, amendments or
modifications to this Security Agreement and/or to any such rider.
     1.2 Attorneys’ Fees — is defined in Section 9.5.
     1.3 Bankruptcy Code — means the U.S. Bankruptcy Code as now enacted or
hereafter amended.
     1.4 Borrower — means Greenhill & Co., Inc, a Delaware corporation.
     1.5 Borrower’s Books — means all of Borrower’s books and records including,
but not limited to: minute books; ledgers, and records indicating, summarizing
or evidencing Borrower’s assets, liabilities, the Collateral, the Secured
Obligations, and all information relating thereto; records indicating,
summarizing or evidencing Borrower’s business operations or
LOAN NO. 93-408969-4/AFS#0210053059

1



--------------------------------------------------------------------------------



 



financial condition; and all computer programs, disc or tape files, printouts,
runs, and other computer prepared information and the equipment containing such
information.
     1.6 Business Day — means any day other than a day on which commercial banks
are authorized or required by law to close in the State of California.
     1.7 Capital Account — means any account or credit maintained or owed
directly or indirectly by the Company to or for Borrower or in Borrower’s name:
(i) on account of capital contributions of Borrower to or for the Company;
and/or (ii) which represents Borrower’s equity interest in the Company; and/or
(iii) which represents the value of Borrower’s LLC Interest.
     1.8 Capital Calls — means all demands made, or to be made, upon Borrower
for: (i) the advance of funds to be made by Borrower to fund the capital of the
Company; or (ii) on account of, or in connection with, the LLC Interest.
     1.9 Capital Contributions — means all payments and/or contributions made by
Borrower to the Company pursuant to any Capital Calls.
     1.10 Commercial Code — means the Uniform Commercial Code, as now enacted or
hereafter amended, applicable in the State of California.
     1.11 Company — means Greenhill & Co. LLC, a Delaware limited liability
company.
     1.12 Distributions — mean all amounts and rights to payment, payments and
distributions, amounts and cash owed to, paid to, or held for, or available to
Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of: (i) the LLC Interest, and (ii) all
Capital Accounts, including without limitation, all Interim Distributions and
all Liquidation Distributions.
     1.13 Exhibit — means any Exhibit attached hereto and incorporated herein.
     1.14 Governmental Authorities — means: (i) the United States; (ii) the
state, county, city or other political subdivision in which any of the
Collateral is located; (iii) all other governmental or quasi-governmental
authorities, boards, bureaus, agencies, commissions, departments, administrative
tribunals, instrumentalities and authorities; and (iv) all judicial authorities
and public utilities having or exercising jurisdiction over Borrower, Borrower,
any Guarantor or the Collateral. The term “Governmental Authority” means anyone
of the Governmental Authorities.
     1.15 Governmental Permits — means all permits, approvals, licenses and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of Borrower’s business or the ownership or use by
Borrower of the Collateral, or its other assets or its properties.

2



--------------------------------------------------------------------------------



 



     1.16 Governmental Requirements — means all existing and future laws,
ordinances, rules, regulations, orders or requirements of all Governmental
Authorities applicable to Borrower, any Guarantor, the Collateral or any of
Borrower’s or any Guarantor’s other assets or properties.
     1.17 Guarantor — means, collectively, the Person or Persons, if any, now or
hereafter guaranteeing payment of the credit or payment or performance of the
Secured Obligations (or pledging collateral therefor).
     1.18 Guaranty — means every guaranty agreement of any kind (including
third-party pledge agreements) now or hereafter executed by any Guarantor, and
all extensions, renewals, modifications and replacement thereof.
     1.19 Insolvency Proceeding — means any proceeding commenced by or against
any person or entity, including Borrower, under any provision of the United
States Bankruptcy Code, as amended, or under any other bankruptcy or insolvency
law, including, but not limited to, assignments for the benefit of creditors,
formal or informal moratoriums, compositions or extensions with some or all
creditors.
     1.20 Interim Distribution — means any Distributions made in the ordinary
course of business of the subject entity and not in connection with a
Liquidation Distribution.
     1.21 Judicial Officer or Assignee — means any trustee, receiver,
controller, custodian, assignee for the benefit of creditors or any other person
or entity having powers or duties like or similar to the powers and duties of a
trustee, receiver, controller, or assignee for the benefit of creditors.
     1.22 Lender — means FIRST REPUBLIC BANK, a Division of Bank of America, NA
     1.23 Lender Expenses — means all costs and expenses incurred by Lender in
connection with: (i) this Agreement or other Loan Document; (ii) the
transactions contemplated hereby or thereby; (iii) the enforcement of any rights
hereunder or thereunder; (iv) the recordation or filing of any documents;
(v) Lender’s Attorneys’ Fees; (vi) the creation, perfection or enforcement of
the lien on any item of Collateral; and (vii) any expenses incurred in any
proceedings in the U.S. Bankruptcy Courts in connection with any of the
foregoing.
     1.24 Liquidation Distribution — shall mean all Distributions that are
liquidating dividends or final return on capital to Borrower or repayment of
equity in connection with the liquidation, dissolution or termination of the
Company.
     1.25 LLC Agreement — means the Operating Agreement or other formation
agreement listed on Exhibit B.
     1.26 LLC Interest — means the membership interest of Borrower in the
Company.

3



--------------------------------------------------------------------------------



 



     1.27 Loan Agreement — means that certain Loan Agreement dated as of
January 31, 2006 between Borrower and Lender and all extensions, renewals,
modifications and replacements thereof, including without limitation, that
certain Seventh Modification Agreement dated as of the date hereof.
     1.28 Loan Document — means this Agreement, the Loan Agreement and any other
documents now or hereafter executed by Borrower or Guarantor or any other Person
and delivered to Lender at Lender’s request in connection with the credit
extended to Borrower and all extensions, renewals, modifications or replacements
thereof and any Note executed in connection therewith.
     1.29 Note — means: (i) the Sixth Amended and Restated Note dated as of the
date hereof in the original principal sum of $75,000,000 executed and delivered
pursuant to the Seventh Modification Agreement; (ii) any predecessor promissory
note and any other promissory note executed in connection with the Loan
Agreement; and (iii) any additional note or notes now or hereafter executed by
Borrower in favor of Lender which specifically recite that they arise out of the
Loan Documents, and all extensions, renewals, modifications and replacement
thereof.
     1.30 Permitted Liens — means any and all of the following: (i) liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings; and
(ii) any other liens and encumbrances agreed to in writing by Lender.
     1.31 Person — means any natural person or any entity, including any
corporation, partnership, joint venture, trust, limited liability company,
unincorporated organization or trustee, or Governmental Authority.
     1.32 Secured Obligations — means all debts, obligations and liabilities of
Borrower to Lender under or in connection with this Agreement, the Loan
Agreement, any Note, and any of the other Loan Documents, regardless whether
such Secured Obligations are currently existing or hereafter created, whether
liquidated or unliquidated, including Attorneys’ Fees. Notwithstanding anything
to the contrary contained in the Loan Documents, the term “Secured Obligations”
shall not include any debts that are or may hereafter constitute “consumer
credit” which is subject to the disclosure requirements of the federal Truth-In
Lending Act (15 U.S.C. Section 1601, et seq.) or any similar state law in effect
from time to time, unless Lender and Borrower shall otherwise agree in a
separate written agreement.
ARTICLE II
SECURITY INTEREST
     2.1 Security Interest. Borrower hereby grants to Lender a continuing valid,
first priority security interest in all present and future Collateral, described
in Exhibit B, now owned or hereafter acquired to secure repayment and
performance of the Secured Obligations.

4



--------------------------------------------------------------------------------



 



     2.2 Security Documents. Lender may file all financing statements and
confirmation statements and other documents as necessary to perfect and maintain
perfected Lender’s security interest. Borrower shall execute and deliver to
Lender all documents which Lender may reasonably request: (i) to perfect, and
maintain perfected, Lender’s security interests in the Collateral or, (ii) to
maintain or recognize the priority and enforceability of the Lender’s lien on
the Collateral, and (iii) to implement the terms of this Agreement. If requested
by Lender, Borrower will have such documents executed by relevant third parties
and delivered to Lender. In this regard if the Account is maintained with a
financial institution other than Lender, Borrower will execute such Control
Agreement as Lender may require to perfect its lien on such Account.
     2.3 Assignment of Rights to Payment.
     (a) Borrower hereby assigns, transfers and sets over to Lender and its
successors: (i) all of its rights to collect and receive Distributions from the
Company subject to the limitations set forth in Exhibit A.
     (b) All payments on Distributions are to be sent by wire transfer to the
account specified in Exhibit A (“Account”). Borrower shall take such steps as
are requested by Lender for the payment of all future Distributions into such
Account Funds deposited into the Account shall be released or applied as
provided in Exhibit A.
ARTICLE III
DISTRIBUTIONS AND DIVIDENDS
     3.1 Distributions. Whether or not an Event of Default has occurred, all
Distributions will be deposited into the Account.
     3.2 Delivery. Borrower shall promptly deliver to Lender all instruments or
chattel paper which constitute Collateral, duly endorsed and assigned.
     3.3 Funds Held in Trust. To the extent that Borrower receives any payment
which is to be paid to Lender, such payment is to be held in trust for Lender
and shall be segregated from Borrower’s other funds and shall be immediately
paid to Lender in the form as received (with any necessary endorsements).
     3.4 Funds Held by Lender. All funds received by Lender may, in the
discretion of Lender, be held by Lender as additional Collateral and disbursed
or applied to the Secured Obligations as provided in Exhibit A.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Until the Secured Obligations are satisfied in full, Borrower makes the
following representations and warranties:
     4.1 Borrower. Borrower’s full and correct name and address are indicated in
Exhibit A. If Borrower is an entity, Borrower: (i) is duly organized, validly
existing and in good standing under the laws of the state specified in
Exhibit A; (ii) is qualified to do business and is in good standing in each
jurisdiction in which the ownership of its assets or the conduct of its business
requires qualification as a foreign entity; and (iii) conducts business under
the trade name(s), if any, specified in Exhibit A, and no other trade name(s).
     4.2 Authority. This Agreement has been duly authorized, and upon execution
and delivery will constitute the legal, valid and binding agreement and
obligation of Borrower, enforceable in accordance with its terms.
     4.3 No Conflicts. The execution, delivery and performance by Borrower of
this Agreement and the grant of the lien herein do not: (i) violate any
Governmental Requirements applicable to Borrower; (ii) constitute a breach of
any provision of the organizational papers of Borrower; or (iii) constitute an
event of default under any agreement of Borrower.
     4.4 Lawsuits; Compliance; Taxes. There is no material lawsuit, tax claim or
adjustment or other dispute pending or threatened against Borrower or the
Collateral. Borrower is in compliance with all Governmental Requirements and has
satisfied, prior to delinquency, all taxes due or payable by Borrower or
assessed against the Collateral.
     4.5 Adequate Consideration. Borrower is receiving reasonably equivalent
consideration for entering into this Agreement.
     4.6 Solvency. Borrower is now and shall be at all times hereafter solvent
and able to pay Borrower’s debts (including trade debts) as they mature.
     4.7 Title to Assets. Borrower: (i) has and at all times will have full
legal and equitable title to the LLC Interest free of all liens and interests,
except Permitted Liens; and (ii) has the right to grant security interests in
the Collateral. No authorization or approval or notice is required to grant the
lien on the Collateral or for the delivery of this Agreement, except for such
authorizations, or notices which have been obtained or given prior hereto.
     4.8 LLC Interest. Borrower is not in default of any duty or obligation
required in connection with the LLC Interest. All amounts and all Capital Calls
owed in connection therewith have been fully paid.
     4.9 No Offsets or Defenses. All Distributions, Capital Accounts and other
amounts owed to Borrower in connection with the LLC Interest are subject to no
defense or set off other than those expressly specified in the LLC Agreement.

6



--------------------------------------------------------------------------------



 



     4.10 Company. The Company has been duly organized and is in good standing
under the laws of the State of its formation. The Company is financially
solvent. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     4.11 LLC Agreement. The LLC Agreement identified in Exhibit B, a true and
complete copy of which has been provided to Lender, has been duly authorized,
executed and delivered by the parties thereto, has not been amended or
supplemented, except as expressly disclosed to Lender, and is in full force and
effect and binding on all parties thereto in accordance with its terms.
     4.12 Non-Consumer. No item of Collateral is held primarily for personal,
family or household purposes or secures a loan which is obtained primarily for
personal, family or household purposes.
     4.13 Liquidity. Upon execution of this Agreement, Borrower will remain
liquid, the total value of its assets will exceed its liabilities (contingent
and non-contingent); and it will be able to pay its debts as they come due.
     4.14 Continuing and Cumulative Warranties. The warranties and
representations set forth in this Section shall be true and correct in all
material respects at the time of execution of this Agreement and shall
constitute continuing representations and warranties as long as any of the
Secured Obligations remain unpaid or unperformed. The warranties and
representations shall be cumulative and in addition to any other warranties and
representations which Borrower shall give to Lender, now or hereafter.
ARTICLE V
COVENANTS
     Borrower agrees, until the Secured Obligations are satisfied in full:
     5.1 Transfer or Release of Assets. Borrower shall not transfer, sell,
abandon, or release the LLC Interest, any Capital Account, any amounts owed to
Borrower in connection with the LLC Interest or any Capital Account, or any
other item of Collateral.
     5.2 Lien Free. Borrower shall keep the Collateral free of all liens and
interests, except Permitted Liens. However except as expressly agreed in writing
Lender’s lien shall be senior to all Permitted Liens.
     5.3 LLC Interest. Borrower will not do any of the following without the
prior written consent of Lender: (i) withdraw capital or borrow from the Company
or receive any Distributions except as expressly permitted under the
“Distributions” Section above or in Exhibit A; (ii) vote or agree to dissolve
the Company; (iii) vote or agree to make any material amendments to the LLC
Agreement; (iv) waive, or suspend any right to collect, any Distributions or
take any action which would adversely affect Borrower’s right to any
Distributions or

7



--------------------------------------------------------------------------------



 



Borrower’s right to collect any Distributions; or (v) waive any material default
under or breach of the LLC Agreement. Borrower will: (i) perform and observe all
provisions of the LLC Agreement applicable to Borrower; (ii) maintain and
enforce the LLC Agreement; and (iii) satisfy all Capital Calls now or hereafter
received by Borrower.
     5.4 Records. As regards any Collateral, Borrower shall: (i) maintain a
standard and modern system of accounting in accordance with generally accepted
accounting principles, or such other accounting principles as agreed to by
Lender, consistently applied; and (ii) not modify or change Borrower’s method of
accounting except to the extent required by any applicable new statute or
regulation. Borrower’s Books shall be accurate and complete. On Lender’s
request, Borrower shall deliver to Lender copies of Borrower’s Books.
     5.5 Inspection. Borrower shall permit Lender and any of Lender’s
representatives, on demand, during business hours, to have access to and to
examine and copy Borrower’s Books pertaining to the Collateral. Borrower shall
deliver to Lender such reports and information concerning the Collateral as
Lender may reasonably request.
     5.6 Taxes. Borrower shall pay all taxes relating to the Collateral when
due.
     5.7 Compliance with Applicable Laws. Borrower shall comply with and keep in
effect all Governmental Permits relating to it and the Collateral. Borrower
shall comply with and shall cause the Collateral to comply with: (i) all
Governmental Requirements; (ii) all requirements and orders of all judicial
authorities which have jurisdiction over it or the Collateral; and (iii) all
covenants, conditions, restrictions and other documents relating to Borrower or
the Collateral.
     5.8 Notifications. Borrower shall promptly notify Lender of any material
decline in value of, or loss of, or diminution in value of, any Collateral.
     5.9 Expenses. Borrower agrees to reimburse Lender for any and all Lender
Expenses, and hereby authorizes and approves all advances and payments by Lender
for items constituting Lender Expenses.
     5.10 Existence. If Borrower is an entity: (i) Borrower will maintain its
existence in good standing under the law of the state of its organization;
(ii) will maintain its qualification as a foreign entity in each jurisdiction in
which the nature of its business requires such qualification; and (iii) will not
merge with any other entity without the consent of Lender except for
acquisitions or mergers which result in Borrower retaining 51% or more of the
equity interest of the resulting entity and control of the management of such
entity.
     5.11 Further Assurances. Upon Lender’s request, Borrower, at Borrower’s
expense, shall: (i) execute and deliver such further documents and notices
satisfactory to Lender; (ii) take any action requested by Lender to carry out
the intent of this Agreement and the other Loan Documents; and (iii) provide
such reports and information available to Borrower concerning the business,
financial condition and business of Borrower.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall constitute
an “Event of Default” under this Agreement, at the option of Lender:
     6.1 Breach. There is a breach of any provision of this Agreement or
discovery that any material representations or warranty provided to Lender by,
or on behalf of Borrower, was materially inaccurate at the time given.
     6.2 Lien Priority. Lender shall cease to have a valid and perfected first
priority lien on any of the Collateral subject only to such Permitted Liens,
except for any lien that the Lender has agreed in writing will be senior to
Lender’s lien.
     6.3 Material Impairment. There is a material impairment of the value of the
Collateral.
     6.4 LLC Interest. Borrower breaches any material provision of the LLC
Agreement or fails to make any Capital Contributions; or the LLC Interest is
terminated or action is commenced to terminate the LLC Interest.
     6.5 Seizure of Collateral. Any portion of the Collateral is subject to
attachment, seizure or is otherwise levied upon or comes into possession of any
Judicial Officer or Assignee.
     6.6 Insolvency or Attachment. If Borrower: (i) fails to pay its debts as
they become due; (ii) commences dissolution or termination of its business;
(iii) is the subject of any voluntary or involuntary Insolvency Proceeding;
(iv) is the subject of any involuntary lien; or (v) is the subject of any
receivership or similar proceeding.
     6.7 Event of Default Under Loan Documents. There is an Event of Default
under any of the other Loan Documents.
ARTICLE VII
LENDER’S RIGHTS AND REMEDIES; WAIVER
     7.1 Remedies. Subject to the limitations of certain rights of Lender to
foreclose on the Account only upon the occurrence of a Monetary Event of Default
as provided in Exhibit A, if an Event of Default occurs and is not cured by
Borrower or waived by Lender, Lender shall have all rights and remedies of a
secured party under the Commercial Code and as otherwise provided at law or in
equity. Lender shall provide such notices as are required under the Commercial
Code. Lender may dispose of any item of Collateral in a manner permitted by the
Commercial Code. All proceeds from the Collateral shall be applied or disbursed
as permitted under the Commercial Code.
     7.2 Rights to Payment. Without limiting the foregoing, but subject to the
limitations of certain rights of Lender to foreclose on the Account only upon
the occurrence of a Monetary

9



--------------------------------------------------------------------------------



 



Event of Default as provided in Exhibit A upon the occurrence of an Event of
Default, Lender may: (i) make demand and collect all amounts owed to Borrower in
connection with the LLC Interest, the LLC Agreement, or any Capital Account;
(ii) as regards the foregoing amounts, settle or adjust disputes and claims
directly with the Borrowers and compromise any obligations on terms and in any
order which the Lender considers advisable.
     7.3 Waivers. Borrower waives: (i) all rights, remedies and benefits under
California Civil Code Sections 1479 and 2822(a); and (ii) all rights to require
marshalling of assets or liens or all rights to require Lender to exercise any
other right or power or to pursue any other remedy which Lender may have.
     7.4 Judicial Action. If Lender, at its option, seeks to take possession of
any or all of the Collateral by court process, Borrower irrevocably and
unconditionally agrees that a receiver may be appointed by a court for such
purpose without regard to the adequacy of the security for the Secured
Obligations and such receiver may, at Lender’s option, collect or dispose of all
or part of the Collateral.
     7.5 Liability for Deficiency. If Borrower has executed a Guaranty, Borrower
shall remain liable for any deficiency remaining on the Secured Obligations
after disposition of all or any of the Collateral and Lender’s application of
the proceeds thereof to the Secured Obligations.
     7.6 Actions. Borrower authorizes Lender, without notice or demand and
without affecting its liability hereunder, and without consent of Borrower, to:
(i) take and hold additional security for the payment of the Secured Obligations
with the consent of the party providing such security; and (ii) accept
additional co-guarantors for the payment of the Secured Obligations.
     7.7 Power of Attorney. Borrower irrevocably appoints Lender, with full
power of substitution, as its attorney-in-fact, coupled with an interest, with
full power, in Lender’s own name or in the name of Borrower: (i) at any time to
sign, record and file all documents referred to in this Agreement; and
(ii) after an Event of Default: (a) to endorse any checks, notes and other
instruments or documents evidencing the Collateral, or proceeds thereof; (b) to
discharge claims, demands, liens, or taxes affecting any of the Collateral;
(c) to settle, and give releases of, any insurance claim that relates to any of
the Collateral, obtain payment of claim, and make all determinations with
respect to any such policy of insurance, and endorse Borrower’s name on any
proceeds of such policies of insurance; or (d) to instruct any Person having
control of any books or records relating to the Collateral to give Lender full
rights of access thereto. Lender shall have the right to exercise the power of
attorney granted in this Section directly or to delegate all or part of such
power. Lender shall not be obligated to act on behalf of Borrower as
attorney-in-fact.
ARTICLE VIII
WAIVERS
     8.1 Waivers. (i) Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
notices of default or demand,

10



--------------------------------------------------------------------------------



 



notices of acceptance of and reliance on this Agreement and notices of the
creation, or incurring of new or additional indebtedness, notices of renewal,
extension or modification of the indebtedness, notices of any information about
Borrower at any time learned by Lender and all other notices to which Borrower
might otherwise be entitled; (ii) Borrower waives any right to require Lender
to: (a) proceed against Borrower; (b) proceed against or exhaust any security
held from any Person or marshalling of assets or liens; (c) proceed against any
other Guarantor; or (d) pursue any other remedy available to Lender;
(iii) Borrower waives any defense arising by reason of any disability or other
defense of Borrower or by reason of the cessation from any cause whatsoever of
the liability of Borrower; (iv) Borrower waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof;
(v) Borrower waives all rights and defenses arising from Lender’s election of
remedies. Borrower acknowledges that the waivers provided herein are made with
Borrower’s full knowledge of the significance of such waivers, and that Lender
is relying on such waivers.
ARTICLE IX
MISCELLANEOUS
     9.1 Notices. Any notice, demand or request required hereunder shall be
given in writing (at the addresses set forth in Exhibit A) by any of the
following means: (i) personal service; (ii) electronic communication, whether by
telex, telegram or telecopying or other form of electronic communication;
(iii) overnight courier; or (iv) registered or certified, first class U.S. mail,
return receipt requested, or to such other addresses as Lender or Borrower may
specify from time to time in writing.
     (a) Any notice, demand or request sent pursuant to either subsection (i) or
(ii), above, shall be deemed received upon such personal service or upon
dispatch by electronic means.
     (b) Any notice, demand or request sent pursuant to subsection (iii), above,
shall be deemed received on the Business Day immediately following deposit with
the overnight courier, and, if sent pursuant to subsection (iv), above, shall be
deemed received forty-eight (48) hours following deposit into the U.S. mail.
     9.2 Choice of Law. This Agreement shall be determined under, governed by
and construed in accordance with California law. The parties agree that all
actions or proceedings arising in connection with this Agreement shall be
litigated only in the state courts located in the County of San Francisco, State
of California, or the federal courts located in the Northern District of
California. Borrower waives any right Borrower may have to assert the doctrine
of forum non conveniens or to object to such venue and hereby consents to any
court-ordered relief.
     9.3 Successors and Assigns; Assignment. This Agreement shall be binding and
deemed effective when executed by Borrower and accepted and executed by Lender.
This Agreement shall be binding on Lender’s and Borrower’s successors and
assigns. Borrower agrees that it may not assign this Agreement without Lender’s
prior written consent. Lender may assign, in whole or in part, all of its right,
title and interest in and to this Agreement at any time without the consent of
Borrower. In connection with any assignment, Lender may disclose all

11



--------------------------------------------------------------------------------



 



documents and information that Lender has or may hereafter have relating to
Borrower. No consent to an assignment by Lender shall release Borrower or any
Guarantor from their obligations to Lender.
     9.4 Severability; Waivers. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any provision. No waiver by the Lender
of any of its rights or remedies in connection with this Agreement shall be
effective unless such waiver is in writing and Signed by the Lender. No act or
omission by Lender to exercise a right as to any event shall be construed as
continuing, or as a waiver or release of, any subsequent right, remedy or
recourse as to a subsequent event.
     9.5 Attorneys’ Fees. On demand Borrower shall reimburse Lender for all
costs and expenses, including, without limitation, reasonable attorneys’ fees,
costs and disbursements (and fees and disbursements of Lender’s in-house
counsel) (collectively “Attorneys’ Fees”) expended or incurred by Lender in any
way in connection with the amendment and/or enforcement of this Agreement and
Lender’s rights hereunder and to the Collateral whether or not suit is brought.
Attorneys’ Fees shall include, without limitation, attorneys’ fees and costs
incurred in any State, Federal or Bankruptcy Court, and in any Insolvency
Proceeding of any kind in any way related to this Agreement, the Note, or any
item of Collateral and/or Lender’s lien thereon.
     9.6 Headings. Article and section headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
     9.7 Integration; Amendment. No modification or amendment to this Agreement,
or novation of the obligations under this Agreement, shall be effective unless
in writing, executed by Lender and the other relevant parties. Except for
currently existing obligations of Borrower to Lender, all prior agreements,
understandings, representations, warranties, and negotiations between the
parties, whether oral or written, if any, which relate to the substance of this
Agreement, are merged into this Agreement. Borrower hereby waives the right to
assert any agreement, promise, fact or any parol (oral) evidence which is
contrary to the terms or representations specified in this Agreement.
     9.8 Joint and Several Liability. Should more than one Person sign this
Agreement as Borrower, the obligations of each Signatory shall be joint and
several.
     9.9 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. A signed
copy of this Agreement transmitted by a party to another party via facsimile or
an emailed “pdf’ version shall be binding on the signatory thereto.
     9.10 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER
AND BORROWER HEREBY VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY
JURY IN ANY LITIGATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH RESPECT
TO, IN CONNECTION WITH, OR

12



--------------------------------------------------------------------------------



 



ARISING OUT OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE SECURED
OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION,
CLAIMS RELATING TO THE APPLICATION OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING (INCLUDING TORT AND CLAIMS FOR BREACH OF DUTY), BETWEEN LENDER AND
BORROWER.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]

13



--------------------------------------------------------------------------------



 



     This Agreement is executed as of the date stated at the top of the first
page.

            BORROWER:

GREENHILL & CO., INC.,
a Delaware corporation
      By:           Name:           Title:        

Accepted:
LENDER:
FIRST REPUBLIC BANK, a Division
of Bank of America, N.A.

         
By:
       
 
 
 
Name:    
 
  Title:    

14



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SECURITY AGREEMENT
LLC Distributions
This Exhibit A is an integral part of the Agreement between Lender and Borrower,
and the following terms are incorporated in and made a part of the Agreement to
which this Exhibit A is attached:

1.   Borrower: Borrower represents that his/her/its name, address and state of
incorporation or formation (if Borrower is a registered entity) is as follows:

  1.1   Name: Greenhill & Co., Inc.     1.2   Trade Names or DBAs (if any): N/A
    1.3   Type of Entity and State of Formation or Incorporation: Corporation,
Delaware     1.4   Address for Notices: 300 Park Avenue, New York, New York
10022     1.5   Tax Identification Number or Social Security Number: 51-05000737

2.     Lender’s Notice Address:   FIRST REPUBLIC BANK
111 Pine Street
San Francisco, CA 94111
Attn: Commercial Loan Operations

3.   Disposition of Distributions:

  3.1   Liquidation Distributions. Whether or not a Monetary Event of Default
has occurred, all Liquidation Distributions whether held in the Account or not,
will be applied to the Secured Obligations.     3.2   Interim Distributions.
Absent a Monetary Event of Default which is continuing, all Interim
Distributions may be released from the Account to Borrower or disbursed by
Borrower to pay tax obligations of Greenhill Capital Partners, LLC; Greenhill
Capital Partners II, LLC and of Greenhill & Co. LLC; and for other general
corporate purposes.     3.3   Monetary Event of Default. If a Monetary Event of
Default has occurred and is continuing, all Distributions will be paid to Lender
and whether held in the Account or not, all Distributions and their proceeds
will be applied to the Secured Obligations.

Exhibit A



--------------------------------------------------------------------------------



 



  3.4   Monetary Event of Default. The term “Monetary Event of Default” shall
mean any failure to make a timely monetary payment to, or at the request of
Lender, provided for under the Loan Agreement or the Note or any Loan Document
(whether or not notice of such missed payment is required under the Loan
Agreement).

4.   Additional Covenants: N/A

Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
SECURITY AGREEMENT
LLC Distributions
DESCRIPTION OF COLLATERAL
The Collateral (“Collateral”) consists of all of the right, title and interest
of Borrower in and to the following assets whether currently existing or
hereafter arising:
(a) all Capital Accounts which are held for, or in the name of, Borrower by or
with the Company;
(b) all Distributions and other rights to payment arising from or on account of
the LLC Interest;
(c) all Accounts, General Intangibles, Instruments, and Chattel Paper related to
or arising in connection with any of the foregoing assets;
(d) all proceeds of any of the foregoing, including without limitation, all
Accounts, Deposit Accounts, including, with out limitation, the Deposit Account
specified below (“Deposit Account”), Chattel Paper, Instruments and General
Intangibles arising from or on account of any of the foregoing and any deposit
accounts which contain the proceeds of any of the foregoing; and
(e) all Borrower’s books and records, which relate to any of the foregoing.
Certain Definitions:
“Borrower” — means Greenhill & Co., Inc, a Delaware corporation.
“Capital Account” — means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name: (i) on
account of capital contributions of Borrower to or for the Company; and/or
(ii) which represents Borrower’s equity interest in the Company, and/or
(iii) which represents the value of Borrower’s LLC Interest.
“Company” — means Greenhill & Co. LLC, a Delaware limited liability company.
“Deposit Account” — means Account No. ___maintained by Secured Party in the name
of Borrower.
“Distributions” — mean all amounts and rights to payment, payments and
distributions owed to, paid to, or held for, or available to Borrower or in
Borrower’s name (in whichever form they exist, whether as Instruments, Chattel
Paper, Accounts, General Intangibles, Financial Assets or otherwise) arising
from, or on account of: (i) the LLC Interest, and (ii) all Capital Accounts,
including, without limitation, all Interim Distributions and all Liquidation
Distributions.

Exhibit B



--------------------------------------------------------------------------------



 



“Interim Distribution” — means any Distributions made in the ordinary course of
business of the subject entity and not in connection with a Liquidation
Distribution.
“Liquidation Distribution” — means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of the Company.
“LLC Agreement” — means the following agreement(s) Amended and Restated
Operating Agreement of Greenhill & Co, LLC dated May 3, 2004, and all amendments
thereto.
“LLC Interest” — means the membership interest of Borrower in the Company as
provided in the LLC Agreement.
Unless otherwise defined herein, the terms used herein shall have the meaning
provided in the Uniform Commercial Code, as now enacted or hereafter amended,
applicable in the State of California.

Exhibit B